                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT
IN RE:
         RODENNA MEDIANTE BARTOLO                   BANKRUPTCY NO.: 19-57975-MLO
                                                    CHAPTER 7
                                                    HONORABLE MARIA L. OXHOLM
              DEBTOR
______________________________________/
ERICA L. CICCHELLI (P58553)
Attorney for Debtor
15900 W. 10 Mile Rd., Suite 201
Southfield, MI 48075
(248) 552-9210

CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000                                /

      PROOF OF SERVICE OF RESPONSE TO MOTION FOR AUTHORITY TO
                     REDEEM PERSONAL PROPERTY

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 17th day of
February, 2020, a copy of Santander Consumer USA Inc.’s Response to Motion for Authority to
Redeem Personal Property and this Proof of Service was served upon:

             Erica L. Cicchelli                           Timothy J. Miller
             Attorney for Debtor                          Chapter 7 Trustee
             15900 W. 10 Mile Rd., Suite 201              64541 Van Dyke, Suite 101
             Southfield, MI 48075                         Washington, MI 48095

             Rodenna Mediante Bartolo
             9595 East Pickwick Cir.
             Southfield, MI 48075




  19-57975-mlo     Doc 44    Filed 02/17/20       Entered 02/17/20 15:44:02   Page 1 of 2
electronically pursuant to the court notice of service, and to those not electronically registered by
placing the documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.
                                               O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ______________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              O’REILLY RANCILIO P.C.
                                              Sterling Town Center
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com
DATED: February 17, 2020




  19-57975-mlo       Doc 44     Filed 02/17/20     Entered 02/17/20 15:44:02         Page 2 of 2
